Exhibit 10.2

 

NUCOR CORPORATION

 

SENIOR OFFICERS ANNUAL INCENTIVE PLAN

 

Effective January 1, 2003

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

   INTRODUCTION    1

ARTICLE II

   DEFINITIONS    1

ARTICLE III

   ADMINISTRATION    2

ARTICLE IV

   PERFORMANCE AWARDS    2

4.1

   Performance Awards    2

4.2

   Performance Award Payments    3

4.3

   Deferrals of Performance Awards    3

ARTICLE V

   MISCELLANEOUS    5

5.1

   Amendment or Termination    5

5.2

   Assignability    5

5.3

   Source of Benefits    5

5.4

   No Promise of Continued Employment    5

5.5

   Applicable Law    5

5.6

   Stockholder Approval    5

 



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

 

Nucor Corporation hereby adopts and establishes the Nucor Corporation Senior
Officers Annual Incentive Plan to provide annual incentive compensation to
senior officers based on the performance of Nucor Corporation consistent with
the “performance based compensation” requirements of Section 162(m) of the Code.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

“Adjusted Net Earnings” for a Performance Period means the consolidated net
earnings reported by the Company and its subsidiaries for the Performance Period
in accordance with generally accepted accounting principles, before reported
extraordinary items, but after charges or credits for taxes measured by income
and Performance Awards under this Plan and performance awards under the Nucor
Corporation Senior Officers Long-Term Incentive Plan.

 

“Average Stockholders’ Equity” for a Performance Period means the average of the
Stockholders’ Equity of the Company as of the last day of the immediately
preceding Performance Period and the last day of each fiscal month in the
Performance Period.

 

“Beneficiary” means the person or persons designated by the Eligible Employee
who are to receive any amounts payable under the Plan following the death of the
Eligible Employee.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” means Nucor Corporation, a Delaware corporation.

 

“Compensation” means the base salary paid or payable to an Eligible Employee for
a Performance Period, before reduction pursuant to any plan or agreement of the
Company whereby compensation is deferred, including, without limitation, a plan
whereby compensation is deferred in accordance with Code Section 401(k) or
reduced in accordance with Code Section 125. Compensation shall not include any
other form of compensation, whether taxable or non-taxable, including, but not
limited to, annual or long-term incentive compensation, commissions, gains from
the exercise or vesting of stock options, restricted stock or other equity-based
awards or other forms of additional compensation.

 

“Committee” means all members of the Compensation and Executive Development
Committee of the Board of Directors who are “outside directors” of the Company
within the meaning of Section 162(m)(4)(C)(i) of the Code.

 

“Deferral Account” means the individual bookkeeping account maintained by the
Company for an Eligible Employee to record the Eligible Employee’s Deferral
Amounts and Deferral Incentive credits.

 

“Deferral Agreement” means the agreement or agreements entered into by an
Eligible Employee which specify the Eligible Employee’s Deferral Amount.

 

“Deferral Amount” means the amount of a Performance Award that an Eligible
Employee elects to defer under the Deferral Agreement.

 

“Deferral Incentive” means the incentive amount the Company will credit to an
Eligible Employee’s Deferral Account pursuant to Section 4.3(b) based on the
Eligible Employee’s Deferral Amount.

 

“Eligible Employee” means an Employee who is designated as the Chairman or a
Vice Chairman of the Board or the Chief Executive Officer, the President, the
Chief Financial Officer, an Executive Vice President or a Vice President of the
Company and any other Employee who is a senior officer of the Company and
designated by the Committee as an Eligible Employee.

 

“Employee” means any person, including a member of the Board, employed by the
Company on a regular, full-time basis.

 

1



--------------------------------------------------------------------------------

“Net Sales” means the consolidated net sales reported by the Company and its
subsidiaries for a Performance Period in accordance with generally accepted
accounting principles.

 

“Peer Group” for a Performance Period means a group of not less than five (5)
steel industry competitors designated by the Committee not later than ninety
(90) days after the beginning of the Performance Period.

 

“Performance Award” means the incentive compensation awarded and payable to an
Eligible Employee pursuant to Section 4.1 for the Performance Period.

 

“Performance Period” means the fiscal year of the Company beginning on January 1
and ending on December 31.

 

“Plan” means the Nucor Corporation Senior Officers Annual Incentive Plan, as set
forth herein and as amended from time to time.

 

“Return on Average Stockholders’ Equity” for a Performance Period means an
amount, expressed as a percentage, determined by dividing (a) the Company’s
Adjusted Net Earnings for the Performance Period by (b) the Company’s Average
Stockholders’ Equity for the Performance Period.

 

“Revenue Growth” for a Performance Period means the percentage increase in the
Company’s Net Sales for the Performance Period over the immediately preceding
Performance Period.

 

“Stockholders’ Equity” means the sum of (a) issued capital stock, (b) additional
paid-in capital and (c) earnings retained in the business and reserves created
by appropriations therefrom, minus the cost of treasury stock, all as shown in
the Company’s consolidated balance sheet.

 

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall have all of
the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan. The decision of the Committee upon
all matters within its scope of authority shall be final and conclusive on all
persons.

 

ARTICLE IV

PERFORMANCE AWARDS

 

4.1   Performance Awards

 

(a)     Maximum Performance Awards. The maximum Performance Award that may be
made to an Eligible Employee for a Performance Period shall be three hundred
percent (300%) of the Eligible Employee’s Compensation for the Performance
Period. Seventy-five percent (75%) of the maximum Performance Award for a
Performance Period (i.e., 225% of the Eligible Employee’s Compensation for the
Performance Period) shall be available for award based on the Company’s Return
on Average Stockholders’ Equity for the Performance Period in accordance with
Section 4.1(b). Twenty-five percent (25%) of the maximum Performance Award for a
Performance Period (i.e., 75% of the Eligible Employee’s Compensation for the
Performance Period) shall be available for award based on the Company’s relative
Revenue Growth for the Performance Period in accordance with Section 4.1(c).

 

(b)    Performance Awards Based on Return on Average Stockholders’ Equity. The
maximum Performance Award of two hundred twenty-five percent (225%) of each
Eligible Employee’s Compensation for a Performance Period shall be awarded under
this Section 4.1(b) if the Company’s Return on Average Stockholders’ Equity for
the Performance Period equals or exceeds twenty percent (20%). Not later than
ninety (90) days after the beginning of each Performance Period, the Committee
shall designate, in writing, a threshold Return on Average Stockholders’ Equity
for the Performance Period of not less three percent (3%) and not more than
seven percent (7%) which must be achieved by the Company before any Performance
Awards may be made under this Section 4.1(b) for the Performance Period. In the
event the threshold Return on

 

2



--------------------------------------------------------------------------------

Average Stockholders’ Equity established by the Committee for a Performance
Period is achieved by the Company, a Performance Award of twenty percent (20%)
of each Eligible Employee’s Compensation for the Performance Period shall be
awarded under this Section 4.1(b). In the event the Return on Average
Stockholders’ Equity for a Performance Period exceeds the threshold established
by the Committee for a Performance Period but is less than twenty percent (20%),
the amount of the Performance Award, expressed as a percentage of each Eligible
Employee’s Compensation for the Performance Period, awarded under this Section
4.1(b) for the Performance Period shall be determined by linear interpolation.

 

(c)    Performance Awards Based on Relative Revenue Growth. Not later than
ninety (90) days after the beginning of each Performance Period, the Committee
shall designate, in writing, the amounts of the Performance Awards that will be
made to each Eligible Employee, expressed as a percentage of the Eligible
Employee’s Compensation for the Performance Period up to the maximum Performance
Award of seventy-five percent (75%) of the Eligible Employee’s Compensation that
may be awarded under this Section 4.1(c), for levels of Revenue Growth for the
Performance Period when ranked against the revenue growth of the members of the
Peer Group for the Performance Period, provided, however, the Committee’s
designation of the amount of the Performance Award for each rank shall provide
approximately linear progression from the minimum to the maximum award that may
be made under this Section 4.1(c). The Company’s Peer Group ranking under this
Section 4.1(c) and the corresponding annual Performance Awards shall be based on
the most recent four (4) fiscal quarters of available financial information for
a Peer Group member.

 

(d)    Reduction or Forfeiture of Performance Awards. Notwithstanding the
foregoing:

 

(i)    if the Company has no reported net earnings for a Performance Period, no
Performance Awards will be made with respect to the Performance Period; and

 

(ii)    the Committee in its sole and exclusive discretion may reduce (including
a reduction to zero) the amount of the Performance Awards otherwise payable to
Eligible Employees under the Plan for a Performance Period, provided the same
percentage reduction is made to all of the Performance Awards otherwise payable
for the Performance Period.

 

4.2   Performance Award Payments

 

Subject to an Eligible Employee’s election in accordance with Section 4.3 to
defer the payment of a Performance Award, an Eligible Employee’s Performance
Award shall be paid by the Company to the Eligible Employee in cash, less
applicable payroll and withholding taxes, within thirty (30) days after the
later of (i) the completion of the independent audit of the Company’s financial
statements for the Performance Period or (ii) the date the Committee certifies
in writing the amount of Performance Awards payable under Section 4.1.

 

4.3   Deferrals of Performance Awards

 

(a)    Deferral Agreement. Each Eligible Employee may elect, by entering into a
Deferral Agreement with the Company, to defer any portion up to fifty percent
(50%) (in increments of ten percent (10%)) of the Performance Award otherwise
payable to the Eligible Employee for a Performance Period. To be effective to
defer the payment of a Performance Award, an Eligible Employee must complete and
return a Deferral Agreement to the Company in accordance with procedures
established by the Committee for such purpose prior to the beginning of the
Performance Period; provided, however, (i) Deferral Agreements for the deferral
of Performance Awards for the first Performance Period commencing January 1,
2003 may be completed within thirty (30) days of the Committee’s notification of
Eligible Employees of their eligibility to participate in the Plan and to defer
Performance Awards hereunder and (ii) an Employee who first becomes an Eligible
Employee during a Performance Period may enter into a Deferral Agreement for the
deferral of a Performance Award for the Performance Period within thirty (30)
days of the date the Eligible Employee is notified of his or her eligibility to
participate in the Plan. The amount of any Performance Award that is deferred
pursuant to the Eligible Employee’s Deferral Agreement is referred to in the
Plan as the Deferral Amount.

 

An Eligible Employee’s Deferral Agreement shall be effective for one Performance
Period. Therefore, an Eligible Employee must complete and sign a Deferral
Agreement and return the agreement to the representative of the Company
designated by the Committee prior to the beginning of each Performance Period
for which a deferral of a Performance Award is intended to be made.

 

3



--------------------------------------------------------------------------------

(b)    Deferral Accounts; Deferral Incentive. An Eligible Employee’s Deferral
Amount shall be converted to a number of common stock units determined by
dividing the Deferral Amount by the closing price at which shares of the
Company’s common stock are sold regular way on the New York Stock Exchange on
the date the Deferral Amount would otherwise be paid to the Eligible Employee.
Such common stock units shall be credited to a Deferral Account established and
maintained on the books and records of the Company. In the event an Eligible
Employee defers a Performance Award under the Plan, the Company shall credit a
Deferral Incentive in the form of additional common stock units to the Eligible
Employee’s Deferral Account. The number of common stock units comprising the
Deferral Incentive for an Eligible Employee shall be determined by multiplying
twenty-five percent (25%) by the number of common stock units resulting from the
conversion of the Eligible Employee’s Deferral Amount into common stock units.

 

(c)    Dividend Equivalent Payments; Adjustments to Common Stock Units. The
Company shall pay to each Eligible Employee in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to shares of the Company’s common stock a dividend
equivalent payment equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend.

 

In the event a dividend with respect to shares of the Company’s common stock
shall be declared and paid in additional shares or in the event the outstanding
shares of the Company’s common stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation or changed into or exchanged for cash or property or
the right to receive cash or property, then the Committee shall in its
discretion equitably adjust the common stock units credited to the Deferral
Accounts under the Plan to prevent substantial dilution or enlargement of the
rights of Eligible Employees under the Plan.

 

(d)    Vesting. An Eligible Employee shall be fully vested in the portion of the
Eligible Employee’s Deferral Account attributable to the Eligible Employee’s
Deferral Amounts. An Eligible Employee shall become fully vested in the portion
of the Eligible Employee’s Deferral Account attributable to the Company’s
Deferral Incentives upon attainment of age fifty-five (55) while employed by the
Company or in the event the Eligible Employee dies or becomes disabled while
employed by the Company. In the event an Eligible Employee terminates employment
prior to attaining age fifty-five (55) for any reason other than death or
disability, the portion of the Eligible Employee’s Deferral Account that is not
vested shall be forfeited.

 

(e)    Payment of Deferral Accounts. The vested portion of an Eligible
Employee’s Deferral Account shall be paid to the Eligible Employee as soon as
practicable following the termination of the Eligible Employee’s employment with
the Company for any reason. The form of payment shall be one share of the
Company’s common stock for each common stock unit credited to the vested portion
of the Deferral Account and cash for any fractional unit. An Eligible Employee
may elect a single sum payment of the Eligible Employee’s Deferral Account or
payment in installments over a term certain of not more than five (5) years. An
Eligible Employee may change the method of payment by electing a new payment
method at least twelve (12) full calendar months prior to the termination of the
Eligible Employee’s employment with the Company. Payment election changes
submitted less than twelve (12) full calendar months prior to the termination of
an Eligible Employee’s employment with the Company shall be null and void. In
the event an Eligible Employee fails to make a valid method of payment election,
distribution of the Eligible Employee’s Deferral Account shall be made in a
single sum payment of shares of Company common stock and cash for any fractional
unit credited to the Deferral Account.

 

(f)    Payment Following Death. An Eligible Employee may designate and change at
any time the Beneficiary who is to receive distribution of the vested portion of
the Participant’s Deferral Account in the event of the Eligible Employee’s
death. Any such designation or change shall not be effective until received by
the representative of the Company designated by the Committee. If an Eligible
Employee has not properly designated a Beneficiary, if for any reason such
designation shall not be legally effective, or if the designated Beneficiary
shall predecease the Eligible Employee, then the Eligible Employee’s estate
shall be treated as the Beneficiary.

 

In the event of an Eligible Employee’s death prior to distribution of all common
stock units credited to the Eligible Employee’s Deferral Account, the Eligible
Employee’s Beneficiary shall receive a distribution of the vested portion of
such units (in the form of shares of Company common stock and cash for any
fractional unit credited to the Deferral Account) as soon as practicable
following the Participant’s death in a single sum payment.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

5.1   Amendment or Termination

 

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. Unless the Committee otherwise
expressly provides at the time the action is taken, no Performance Awards shall
be paid to any Eligible Employee on or after the date of any termination of the
Plan.

 

5.2   Assignability

 

Eligible Employees shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Eligible Employee’s, or any other person’s,
bankruptcy or insolvency.

 

5.3   Source of Benefits

 

The Company shall make any cash payments due under the terms of this Plan
directly from its assets or from any trust that the Company may choose to
establish and maintain from time to time. Shares of the Company’s common stock
that may be issued under the Plan may be either authorized and unissued shares
or shares which have been reacquired by the Company. Nothing contained in this
Plan shall give or be deemed to give any Eligible Employee or any other person
any interest in any property of any such trust or in any property of the
Company, nor shall any Eligible Employee or any other person have any right
under this Plan not expressly provided by the terms hereof, as such terms may be
interpreted and applied by the Committee in its discretion.

 

5.4   No Promise of Continued Employment

 

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company.

 

5.5   Applicable Law

 

The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

5.6   Stockholder Approval

 

The effectiveness of the Plan shall be subject to its approval and ratification
by the stockholders of the Company at the 2003 annual meeting of stockholders.

 

5